DETAILED ACTION
The instant application having Application No. 17/092,175 filed on 11/6/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for logarithmic addition and accumulation operations comprising format conversion between the operations, does not reasonably provide enablement for accumulation directly following logarithmic addition without format conversion between the two operations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims recite “a logarithmic addition circuit…to generate and output first sum data having a logarithmic data format”, followed by “an accumulator, coupled to the logarithmic addition circuit…to add a second input data and the first sum data output by the associated logarithm addition circuit.”  This claim language suggests that the “accumulator” adds “second input data” and “the first sum data” in the logarithmic data format.  However, the specification does not disclose an embodiment without a format conversion from logarithmic format to 
Moreover, the invention of the instant application performs a multiply-accumulate operation on input data by replacing a multiplier circuit with a logarithmic addition circuit.  See e.g. Paragraph 0007 in the instant specification.  It is a well-known mathematical principle that performing an addition in logarithmic format is mathematically equivalent to performing a multiplication in normal (i.e. binary, decimal) format.  Thus, by converting the logarithmic sum to a normal format and subsequently performing an addition/accumulate with a “second input data”, the invented circuit performs a multiply-accumulate operation by performing a “multiply” in logarithmic format and an accumulate in normal format.  However, performing the subsequent accumulate operation on logarithmic format data fails to mathematically accomplish a multiply-accumulate operation, rendering the invention unsuitable for its intended purpose.  In other words, it would produce an inaccurate mathematical result, or a mathematical result unintended by the inventor(s).
In sum, the instant specification does not disclose an embodiment of the invention without format conversion circuitry at the output of the logarithmic addition circuit(s).  Additionally, making and using the invention without format conversion circuitry would not produce the stated mathematical result intended by the inventors, and the claims in question thus do not persons of ordinary skill in the art to use the invention commensurate in scope with these claims.  See MPEP § 2164.08 and 2164.08(c).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claims 1 and 11-12 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: format conversion at the output of each logarithmic addition circuit. 
The claims in question appear to perform the “accumulate” operation on logarithmic formatted data output from the “logarithmic addition circuit”.  However, as described above with respect to 35 U.S.C. 112(a), doing so would produce an incorrect result and/or a result unintended by the described invention.  Furthermore, the specification does not disclose an embodiment wherein the logarithmic formatted data output by the logarithmic addition circuit is not format-converted prior to the accumulate operation.  Thus, format conversion on the data output from the “logarithmic addition circuit” is considered essential to the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 16, it recites converting numeric data formats and performing logarithmic addition and floating-point addition.

Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “receiving a plurality of filter weights having a logarithmic data format”, i.e. receiving numeric data.  This step is recited at a high level of generality (i.e. as a general means of inputting data to an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such step(s) are necessary data input operations which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering (see MPEP 2106.05(g)).  Accordingly, this \additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, generically receiving data which are necessary for use of the recited judicial exception represents mere data gathering and is insignificant extra-solution activity.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “receiving…data over a network” and “storing and retrieving information in memory”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
In order to overcome the above rejection, the Examiner suggests incorporating the hardware components/circuitry claimed in independent Claims 1 and 11 into independent Claim 16, e.g. a plurality of logarithmic addition-accumulator circuits connected in series and/or as  a logarithmic addition-accumulation pipeline, logarithmic addition circuit(s), and accumulator(s).

As per Claims 17-21, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (US 5,933,360).

.

Allowable Subject Matter
Claims 2-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
Claims 16-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest found prior art is Larson (US 5,933,360) and Lopich et al. (US 11,169,782).  Larson discloses processor(s) that operate on Logarithmic Differential Compression (LDC) data streams, wherein input data is converted to LDC format which may represent logarithmic format and floating-point format simultaneously, and wherein the processors perform multiply-add operations by replacing multiplier(s) with scalar adders for performing logarithmic addition and subsequently performing floating-point addition/accumulate.  Lopich similarly discloses processors which operate on logarithmic format data for performing multiply-accumulate operations, wherein the processors perform logarithmic addition in place of the multiplication operation and performs logarithmic addition in place of the accumulate operation.
However, neither reference teaches a plurality of logarithmic addition-accumulator circuits connected in series or as a pipeline, wherein each circuit comprises format conversion circuitry at the output of the logarithmic addition circuit (see e.g. Claim 2) or wherein each logarithmic addition circuit is coupled to a first memory and the pipeline outputs results to a second memory (see Claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182